DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 12-17 in the reply filed on 7/6/2021 is acknowledged.
Claims 1-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Restriction is FINAL.
Claim Objections
Claims 12 and 15 are objected to because of the following informalities:  Claims 12 and 15 recite “an alpha alumina film with corundum structure”.  It appears the word “a” should be inserted between “with” and “corundum”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-17 depend to one of withdrawn claims 1, 6, or 7.  The claims must be amended to eliminate their dependency to the withdrawn claims. For purposes of furthering prosecution, examiner will treat claims 12, 13, and 15 as independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schulz et al (US 5,310,607) or alternatively as additionally evidenced by von Niessen et al (US 2012/0308733 A1).
Regarding claims 12 and 15, Schulz teaches a workpiece coated by a hard coating comprising (Al,Cr)2O3 crystals (AI-Cr-O based film) in which the chrome ratio is greater than 5 at% (col 2 line 29-32), or in one embodiment 10% Cr to 90% Al (col 6 line 20-29), which equates to an Al/Cr ratio of 9 (greater than or equal to 3.5). Schulz fails to explicitly teach there are pores in the film; however, the hard coating would inherently have some measure of porosity.  Alternatively the coating of Schulz is the alpha modification of corundum (alpha aluminum oxide) (col 6 line 25-29) and as evidenced by von Niessen, PVD and CVD processes produce a porous alpha aluminum oxide ceramic material [0021]-[0022]. Therefore, the (Al,Cr)2O3 coating of Schulz, which can be formed by mixing aluminum powder and chrome powder by physical or chemical vapor deposition processes (col 4 line 1 -16), would inherently have pores. Regarding the limitations “coated by using a method…” and “formed during diffusion of Cr out of the film”, the limitations are product by process limitations. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by von Niessen et al (US 20120308733 A1) as evidenced by Schulz et al (US 5,310,607).
Regarding claims 12, 14, 15, and 17, von Niessen teaches a thermal barrier coating structure in which an oxide layer of more than 95% alpha alumina [0022] (which has a corundum structure) as evidenced by Schulz (col 6 lines 26-27) having a porosity (porous) [0022] is deposited on a substrate which may be a turbine blade of an aircraft engine (a turbine engine component) [0002].  Regarding the limitations “coated by using a method…” and “formed during diffusion of Cr out of the film”, the limitations are product by process limitations. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 16 rejected under 35 U.S.C. 103 as being unpatentable over von Niessen et al (US 2012/0308733 A1) as evidenced by Schulz et al (US 5,310,607) in view of Vassen et al (US 2019/0047253 A1) .
Regarding claims 13 and 16, von Niessen teaches a thermal barrier coating structure in which an oxide layer of more than 95% alpha alumina [0022] (which has a corundum structure) as evidenced by Schulz (col 6 lines 26-27) having a porosity (porous) [0022] is deposited on a substrate (workpiece) which may be a turbine blade of an aircraft engine (a turbine engine component) [0002].  
 Von Niessen does not teach wherein the surface material of the workpiece that is coated is polycrystalline alumina, sapphire corundum, mullite or compounds comprising or consisting of a mixture of: alumina and yttrium stabilized zirconium oxide, and/or alumina and silicon nitride, and/or alumina and yttrium oxide, and/or alumina and erbium oxide.
However, von Niessen teaches an adhesion layer of MCrAlY beneath the alpha alumina protection layer [0005] – [0006].  Vassen teaches a turbine blade [0004] with a two layer adhesion promoting layer for joining a high temperature protection layer to a substrate [0019] with the first layer comprising MCrAlY and the second layer comprising alumina (polycrystalline alumina), yttrium, zirconium, or other rare earth oxides [0037]. 
Therefore, since Vassen teaches the additional adhesion promoting layer comprising oxides such as aluminum, yttrium, zirconium, or other rare earth oxides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a second adhesion layer as taught by Vassen including alumina (polycrystalline alumina) or alumina with yttria and zirconia yttrium stabilized zirconium oxide or with erbium oxide in the structure of von Niessen to provide particularly good joining of the alpha alumina protective layer to the turbine blade component and a longer service life. Regarding the limitation “coated by using a method…”, the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784